Citation Nr: 1545443	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to February 2009.           

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the case is now with the VA RO in Muskogee, Oklahoma.          

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of this matter is warranted for additional medical inquiry.  

The Veteran maintains that he incurred sleep apnea during service, and secondarily as the result of service-connected sinusitis.  

The record is not clear as to whether VA has provided the Veteran with a comprehensive VA examination and opinion into his claim.  During his August 2015 Board hearing, the Veteran indicated that he did not undergo VA examination for this particular disorder.  However, the record contains an April 2013 examination report, and July 2013 addendum report, indicating that the Veteran had been examined.  

The Board further notes that the VA reports of record addressing the claim are inadequate.  In the April 2013 report, the examiner clearly stated that the Veteran's diagnosed sleep apnea was likely unrelated to service.  But then the examiner stated the apnea "was worsened by the [V]eteran's increased nasal obstruction and worsening of his sinusitis while in ... service."  Similarly, the July 2013 VA addendum opinion is contradictory.  The commenting physician - who is not the provider who reportedly examined the Veteran in April 2013 - initially stated that the Veteran's sleep apnea preexisted service, but then provided an opinion stating that sleep apnea was not aggravated by service-connected sinusitis.  

Based on the foregoing, a comprehensive examination, report, and opinion should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.    

2.  After the development above has been completed, schedule the Veteran for an appropriate VA examination into his claim to service connection.  Any indicated tests should be accomplished.  The examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner should then address the following inquiries: 

(a)  Is it at least as likely as not (probability of 50 percent or greater) that obstructive sleep apnea began in or is related to active service? 

(b)  If the response to (a) is negative, is it at least as likely as not that the disorder is due to or caused by the Veteran's service-connected sinusitis/headaches?

 (c)  If the answers to (a) and (b) are negative, is it at least as likely as not that the disorder is aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected sinusitis/headaches? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability?

The examiner is specifically directed to the April 2013 VA examination report, in which the examiner stated the apnea "was worsened by the [V]eteran's increased nasal obstruction and worsening of his sinusitis while in ... service."  If the examiner finds this to be inaccurate, a specific rationale should be provided for such a conclusion.  

In any event all opinions must be supported by a complete rationale. 

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  After all the above development and medical inquiry has been completed, readjudicate the claim on appeal in light of all evidence of record.  If the issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




